
	
		I
		111th CONGRESS
		2d Session
		H. R. 4703
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Herger (for
			 himself, Mr. McClintock,
			 Mr. McKeon,
			 Mr. Gallegly,
			 Mr. Hunter,
			 Mr. Rohrabacher,
			 Mr. Campbell, and
			 Mr. Daniel E. Lungren of California)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the further extension or establishment of
		  national monuments in California except by express authorization of
		  Congress.
	
	
		1.Limitation on further
			 extension or establishment of national monuments in CaliforniaThis proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or California after
			 Wyoming.
		
